      Case 2:16-cv-01233-NBF-LPL Document 336 Filed 05/27/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                               )
 MARK-ALONZO WILLIAMS,                         )       Civil Action No. 2:16-cv-1233
                                               )
                       Plaintiff,              )
                                               )       District Judge Nora Barry Fischer
                     v.                        )       Magistrate Judge Lisa Pupo Lenihan
                                               )
 JOHN E. WETZEL, et al.,                       )
                                               )
                       Defendants.             )

                                               ORDER

       AND NOW, this 27th day of May, 2021, in consideration of the fact that Plaintiff has

paid the full $350.00 filing fee and owes no remaining balance in 2:16-cv-1233, the Inmate

Account Officer at Plaintiff’s place of confinement is directed to cease deducting money from

Plaintiff’s inmate account for payment of the filing fee for 2:16-cv-1233. This order only applies

to the filing fee for 2:16-cv-1233, as Plaintiff may owe remaining balances in his other cases

and/or for his appeals. The Clerk of Court shall mail a copy of this Order to the Inmate Account

Officer at Plaintiff’s place of confinement.

                                                       /s/ Lisa Pupo Lenihan
                                                       Lisa Pupo Lenihan
                                                       United States Magistrate Judge

Cc:    Mark-Alonzo Williams
       FL-2923
       SCI Greene
       169 Progress Drive
       Waynesburg, PA 15370

       Inmate Account Officer
       SCI Greene
       169 Progress Drive
       Waynesburg, PA 15370

       Counsel for Defendants
       (Via CM/ECF electronic mail)
                                                   1
